Exhibit 10.1

INCREMENTAL TERM FACILITY AMENDMENT

TO

CREDIT AGREEMENT

dated as of

March 13, 2015

among

TORNIER N.V.,

as Holdings,

TORNIER, INC.,

as Borrower,

The Lenders Party Hereto

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

BANK OF AMERICA MERRILL LYNCH,

as Sole Lead Arranger and Sole Lead Bookrunner



--------------------------------------------------------------------------------

INCREMENTAL TERM FACILITY AMENDMENT

THIS INCREMENTAL TERM FACILITY AMENDMENT (this “Amendment”) dated as of
March 13, 2015 to the Credit Agreement referenced below is by and among Tornier
N.V., a public limited liability company (naamloze vennootschap) incorporated
under Dutch law, having its official seat (statutaire zetel) in Amsterdam, the
Netherlands, registered with the trade register of the Chambers of Commerce in
the Netherlands under number 34250781 (“Holdings”), Tornier, Inc., a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto (the “Incremental
Lenders”) and Bank of America, N.A., as Administrative Agent.

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
October 4, 2012 by and among the Borrower, Holdings, the Lenders identified
therein and the Administrative Agent; and

WHEREAS, the Borrower has notified the Administrative Agent that pursuant to
Section 2.20 of the Credit Agreement the Incremental Lenders have agreed to
provide an Term Commitment Increase in the amount of $10,000,000.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Establishment of Term Commitment Increase.

2.1. Subject to the terms and conditions provided herein, additional commitments
under the USD Term Loan in the original principal amount of $10 million (the
“Additional USD Term Loan Advance”) are hereby established as a Term Facility
Increase pursuant to Section 2.20 of the Credit Agreement.

2.2. Subject to the terms and conditions set forth herein and the Credit
Agreement (as amended by this Amendment), each Incremental Lender severally
agrees to make its portion of the Additional USD Term Loan Advance to the
Borrower in Dollars in a single advance on the date hereof in an amount equal to
the amount set forth for such Lender on Schedule A hereto. The proceeds of the
Additional USD Term Loan Advance shall be used (i) for the purposes set forth in
Section 5.10 of the Credit Agreement, (ii) to pay the fees and costs of this
Amendment and (iii) for general corporate purposes. The Additional USD Term Loan
Advance shall be deemed to be part of the USD Term Loan for all purposes of the
Credit Agreement and the other Loan Documents.

2.3. This Amendment is an Incremental Term Facility Amendment.

2.4 Commencing on March 31, 2015, the amount of each principal amortization
payment on the USD Term Loan pursuant to Section 2.10(a)(i) shall be increased
by the minimum amount that, when allocated ratably (based on outstandings) among
all of the Lenders holding the USD Term Loan immediately after giving effect to
this Amendment and the Additional USD Term Loan Advance would provide (assuming
all other things to be equal) for each of the Lenders holding the USD Term Loan



--------------------------------------------------------------------------------

immediately prior to giving effect to this Amendment and the Additional USD Term
Loan Advance to receive in connection with such principal amortization payment
an amount equal to the amount that such Lender would have received had such
Additional USD Term Loan Advance (and the corresponding adjustment to such
principal amortization payment pursuant to this sentence) not taken place. The
Administrative Agent shall notify the Borrower and the Lenders of the amount of
the scheduled quarterly principal amortization payment due pursuant to
Section 2.20(a)(i) after giving effect to the Additional USD Term Loan Advance.

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof (the “Amendment Effective Date”) upon satisfaction of the following
conditions:

(a) the Administrative Agent shall have received from each party hereto a
counterpart of this Amendment signed on behalf of such party;

(b) the Administrative Agent shall have received a customary written opinion
with respect to this Amendment for the Loan Parties;

(c) the Administrative Agent shall have received a certificate of each Loan
Party, dated the Amendment Effective Date, executed by any Responsible Officer
of such Loan Party, and including or attaching resolutions of the board of
directors and/or similar governing bodies of such Loan Party approving and
authorizing the execution, delivery and performance of this Amendment to which
it is a party, certified as of the Amendment Effective Date by its secretary, an
assistant secretary or a Responsible Officer as being in full force and effect
without modification or amendment;

(d) the Administrative Agent shall have received all fees and other amounts
(which may, at the Administrative Agent’s option in consultation with the
Borrower, be offset against the Additional USD Term Loan Advance on the
Amendment Effective Date) previously agreed in writing by the Incremental
Lenders and the Borrower to be due and payable on or prior to the Amendment
Effective Date, including, reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party under any Loan Document;

(e) the Administrative Agent shall have received a certificate from the chief
financial officer of Holdings certifying as to the solvency of Holdings and its
Restricted Subsidiaries on a consolidated basis after giving effect to the
Additional USD Term Loan Advance and the transactions contemplated by this
Amendment;

(f) the Administrative Agent shall have received a certificate of a Financial
Officer of Holdings certifying that the conditions set forth in
Section 2.20(a)(ii)(A), (C), (D) and (E) of the Credit Agreement, including
reasonably detailed calculations demonstrating compliance with
Section 2.20(a)(ii)(C), (D) and (E) of the Credit Agreement, are satisfied as of
the Amendment Effective Date.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Representations and Warranties; No Default. Each of the Borrower and Holdings
represents and warrants to the Administrative Agent and each Lender that after
giving effect to this Amendment (a) the representations and warranties of each
Loan Party set forth in the Loan Documents are true and correct in all material
respects on and as of the date hereof, provided that, to the extent that



--------------------------------------------------------------------------------

such representations and warranties specifically refer to an earlier date, they
are true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects on the date hereof or on such earlier date, as the case may be
and (b) no Default or Event of Default exists.

6. Reaffirmation of Obligations. Each of the Borrower and Holdings
(a) acknowledges and consents to all of the terms and conditions of this
Amendment, (b) affirms all of its obligations under the Loan Documents,
(c) agrees that this Amendment does not operate to reduce or discharge such Loan
Party’s obligations under the Loan Documents and (d) the parties agree that this
Amendment shall not constitute a novation of any rights and obligations of the
obligors under any of the Loan Documents.

7. Reaffirmation of Security Interests. Each of the Borrower and Holdings
(a) affirms that each of the Liens granted in or pursuant to the Loan Documents
are valid and subsisting and (b) agrees that this Amendment does not in any
manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. FATCA. For purposes of determining withholding Taxes imposed pursuant to
FATCA, from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Incremental Lenders hereby authorize
the Administrative Agent to treat) the Additional USD Term Loan Advance as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

10. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

11. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Term
Facility Amendment to be duly executed as of the date first above written.

 

HOLDINGS: TORNIER N.V., a Dutch naamloze vennootschap By:

/s/ David H. Mowry

Name: David H. Mowry Title: Chief Executive Officer BORROWER: TORNIER, INC., a
Delaware corporation By:

/s/ Kevin M. Klemz

Name: Kevin M. Klemz Title: Secretary

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

By execution below, each of the undersigned Guarantors (a) acknowledges and
consents to this Incremental Term Facility Amendment and to the provisions set
out therein, (b) affirms all of its obligations under the Loan Documents
notwithstanding the designation of any new document as a Loan Document or any
additions, amendments, novation, substitution, or supplements of or to the Loan
Documents and the imposition of any amended, new or more onerous obligations
under the Loan Documents in relation to any Loan Party, (c) confirms for the
benefit of the Secured Parties that all guarantees and indemnities granted by it
pursuant to the Loan Documents extend to all new obligations assumed by any Loan
Party under any amended or new Loan Documents as a result of this Amendment,
subject to applicable limitations set out in the relevant Loan Documents,
(d) agrees that this Incremental Term Facility Amendment does not operate to
reduce or discharge any of its obligations under the Loan Documents, (e) affirms
that each of the Liens granted in or pursuant to the Loan Documents (i) are
valid and subsisting, (ii) shall remain unaffected in accordance with the
provisions of any document evidencing such Liens and (iii) shall maintain the
priority ranking originally achieved and shall not be discharged or released,
(f) agrees that this Incremental Term Facility Amendment shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents and (g) the parties agree that this Amendment shall not
constitute a novation of any rights and obligations of the obligors under any of
the Loan Documents.

 

GUARANTORS: TORNIER N.V., a Dutch naamloze vennootschap By:

/s/ David H. Mowry

Name: David H. Mowry Title: Chief Executive Officer TORNIER, INC., a Delaware
corporation By:

/s/ Kevin M. Klemz

Name: Kevin M. Klemz Title: Secretary TORNIER US HOLDINGS, INC., a Delaware
corporation By:

/s/ Kevin M. Klemz

Name: Kevin M. Klemz Title: Secretary ORTHOHELIX SURGICAL DESIGNS, INC., a
Delaware corporation By:

/s/ Kevin M. Klemz

Name: Kevin M. Klemz Title: Secretary

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

TORNIER UK LIMITED, a company organized under the laws of England and Wales By:

/s/ Shawn T McCormick

Name:  Shawn T McCormick Title: Director Given under the common seal of TORNIER
ORTHOPEDICS IRELAND LIMITED and this deed was delivered: By:

/s/ Shawn T McCormick

By:

/s/ Kevin M. Klemz

Name:  Shawn T McCormick Name:  Kevin M. Klemz Title: Director Title: Director
TORNIER SAS, a French société par actions simplifiée, incorporated in France, as
a Guarantor By:

/s/ David H. Mowry

Name:  David H. Mowry Title: President

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:

/s/ Alysa Trakas

Name: Alysa Trakas Title: Director INCREMENTAL LENDERS: BANK OF AMERICA, N.A.,
By:

/s/ Alysa Trakas

Name: Alysa Trakas Title: Director JPMORGAN CHASE BANK, N.A. By:

/s/ Nicolas L. Schweim

Name: Nicolas L. Schweim Title: Authorized Signer



--------------------------------------------------------------------------------

Schedule A

Additional USD Term Loan Advance

 

Incremental Lender

   Additional USD Term Loan Advance  

Bank of America, N.A.

   $ 1,500,000.00   

JPMorgan Chase Bank, N.A.

   $ 8,500,000.00      

 

 

 

Total:

$ 10,000,000.00      

 

 

 